       Case 1:20-cv-00036-HYJ-SJB ECF No. 66-3, PageID.757 Filed 06/08/20 Page 1 of 2
                                                                                          POLICY NUMBER                  4-453668

                                                                                                    Renewal     New Policy


                                                                                                    Agent – USI/HLS


                                               DECLARATIONS PAGE
                                         Professional Liability Insurance Policy
                                                      Occurrence

NAMED INSURED: (including mailing address)                                    NAMED INSURED IS A(N):                   Group
                                                                      NOTICE: THIS POLICY IS ISSUED BY YOUR
                                                                                 RISK RETENTION GROUP
   Valitas Health Services, Inc.                         Your risk retention group may not be subject to all of the insurance laws
   103 Powell Court                                      and regulations of your state. State insurance insolvency guaranty funds
   Brentwood, TN 37027                                   are not available for your risk retention group.




POLICY PERIOD:              Effective Date:                                   01/01/2018       Beginning and ending at 12:01 a.m.
                            Expiration Date:                                  01/01/2019

SPECIALTY:                                                                    See Schedule of Insureds

TOTAL PREMIUM:


LIMITS OF LIABILITY:             TOTAL POLICY AGGREGATE LIMIT                                                            $24,000,000

                                 AGGREGATE SELF-INSURED RETENTION*                                                       $20,000,000

                                 MEDICAL GROUP PROFESSIONAL LIABILITY:
                                     Each Medical Incident – Each Physician Insured Limit                                  $1,000,000
                                     Each Medical Incident – All Other Non-Physician Insureds Combined Limit               $1,000,000
                                     Each Medical Incident Aggregate – All Insureds Combined Limit**                       $2,000,000
                                     Each Physician Insured Aggregate Limit                                                $3,000,000
                                     Each Medical Incident – Physician Insured Self-Insured Retention                      $1,000,000
                                     Each Medical Incident – All Other Non-Physician Insureds Combined Self-               $1,000,000
                                 Insured Retention
                                     Each Medical Incident Aggregate – All Insureds Combined Self-Insured                  $2,000,000
                                 Retention**
                                     Each Physician Insured Aggregate Self-Insured Retention                               $3,000,000

                                 *The Aggregate Self-Insured Retention reduces the Total Policy Aggregate Limit. The Aggregate
                                 Self-Insured Retention is reduced by damages only, not Defense Costs. Defense Cost are paid
                                 directly by the First Named Insured and do not erode the Limits of Insurance or the Self-Insured
                                 Retention. Thus, the maximum total amount payable as damages by Lone Star Alliance, Inc. is
                                 $4,000,000.
                                 ** The Each Medical Incident Aggregate – All Insureds Combined Limit and Self-Insured
                                 Retention apply regardless of the number of Insured defendants involved or named in a medical
                                 incident.
          Case 1:20-cv-00036-HYJ-SJB ECF No. 66-3, PageID.758 Filed 06/08/20 Page 2 of 2


This Declarations Page, along with the coverage forms and endorsements attached, completes the above numbered policy and is part of and subject to all terms, conditions
and exclusions of the above numbered policy and any endorsements issued by the Corporation to the Named Insured.




Issue Date:      12/27/2017                            Countersigned by:
                                                                                                       Authorized Representative of
AM                                                                                            Lone Star Alliance Inc., A Risk Retention Group
